NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

WILLIAM J. BRYAN,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-2445
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Charles Sniffen,
Judge.



PER CURIAM.

             Affirmed. See Benyard v. Wainwright, 322 So. 2d 473 (Fla. 1975); Fox v.

State, 827 So. 2d 377 (Fla. 3d DCA 2002).



NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.